Appeal from an amended order of the Family Court, Onondaga County (David G. Klim, J.), entered March 10, 2006 in a proceeding pursuant to Family Court Act article 6. The amended order, among other things, awarded the parties joint legal custody of the child, granted residential custody of the child to respondent and set forth a visitation schedule for petitioner.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Briana R., 247 AD2d 940 [1998]). Present—Scudder, P.J., Martoche, Smith, Centra and Peradotto, JJ.